UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 03-1338



In Re: CHARLES V. BEAHM, JR.; KATHRYN B.
BEAHM; KATHY A. JOHNSON; RANDY W. JOHNSON,

                                                         Petitioners.



         On Petition for Writ of Mandamus.    (CA-02-21-3)


Submitted:   June 10, 2003                   Decided:   July 18, 2003


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Charles V. Beahm, Jr., Kathryn B. Beahm, Kathy A. Johnson, Randy W.
Johnson, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioners* seek a writ of mandamus compelling the district

court to join them as party plaintiffs to an existing lawsuit.           For

the reasons that follow, we find that such relief is unavailable.

     Mandamus relief is available only when the petitioner has a

clear right to the relief sought.         See In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).          Further, mandamus is a

drastic     remedy    and   should   only    be   used   in    extraordinary

circumstances.       See Kerr v. United States Dist. Court, 426 U.S.

394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).

Mandamus may not be used as a substitute for appeal.               See In re

United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).

     The relief sought by Petitioners is not available by way of

mandamus.    In particular, mandamus is not the only adequate remedy

available to Petitioners, and Petitioners are unable to meet all

the requirements set forth in In re Braxton, 258 F.3d 250, 261 (4th

Cir. 2001), for obtaining mandamus relief.           Accordingly, we deny

the petition for writ of mandamus.          We dispense with oral argument

because   the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                              PETITION DENIED


     *
       “Petitioners” refers to Charles V. Beahm, Jr., Kathryn B.
Beahm, Kathy A. Johnson, and Randy W. Johnson.


                                      2